Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 34 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and here is dependent on both claim 16 and 24.  See MPEP § 608.01(n).  Accordingly, the claim 34 has not been further treated on the merits.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Specification does not limit the “computer readable storage medium” to non-transitory embodiments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “the processor” has no antecedent basis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6, 8, 9, 13, 16, 21, 24, 28, 31-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0118235 to Hong in view of U.S. Publication 2011/003775 to Lim.

Regarding claim 1, Hong teaches a drive control method being applied to a timer controller that communicates with a plurality of source driver chips through a first signal Lime, the method comprising:
generating a point-to-point configuration instruction that comprises n configuration data, n=2;
sending the point-to-point configuration instruction to a first source driver chip through the first signal Lime, the first source driver chip being any one of the plurality of source driver chips (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration); and
receiving a configuration response instruction sent by the first source driver chip according to the point-to-point configuration instruction through the first signal Lime, the configuration response instruction comprising configuration response data for each of the n configuration data (see paragraph 53 where the TCON sends a lock signal to the source driver, and the source driver replies to the TCON with a feedback signal for the lock signal)
Hong does not teach a plurality of source driver chips connected in parallel.
However, Lim teaches a plurality of source driver chips connected in parallel (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the parallel Limes connecting the source Limes with the circuit of Hong for the purpose of applying a known method of feeding back data to the timing controller in a point to point source driver configuration.


the first indicator is configured to indicate whether the addresses used for the n configuration data are consecutive, and the data portion carries the n configuration data (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration).

Regarding claim 4, Hong in view of Lim teaches the method according to claim 2.  Hong teaches wherein the point-to-point configuration instruction further comprises a second indicator that is configured to indicate the number of configuration data in the point-to-point configuration instruction (see paragraph 65). 

Regarding claim 6, Hong in view of Lim teaches the method according to claim 1.  Hong teaches wherein the timer controller connects with the plurality of source driver chips respectively in a one-to-one relationship through a plurality of second signal Limes, and the timer controller connects with the first source driver chip through a second signal Lime of the plurality of second signal Limes that is assigned to the first source driver chip (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration), and before generating a point-to-point configuration instruction, the method further comprises:
sending a start instruction to the first source driver chip through the assigned second signal Lime for indicating the largest number of configuration data carried by the point-to- point configuration instruction (see paragraph 65).


the preamble comprises a first signal of at least eight consecutive bit periods, each of the bit periods being two microseconds (see paragraph 53 and 65); 
the start identifier comprises a second signal of at least two consecutive bit periods (see Fig. 8); 
the data body comprises the n configuration data or n configuration response data; and the stop identifier comprises a third signal of at least two consecutive bit periods (see paragraph 52); and
the first signal, the second signal, the n configuration data and the configuration response data thereof are all obtained by Manchester encoding (see Fig. 8 manchester encoding is a form of digital encoding in which data bits are represented by transitions from one logical state to the other).

Regarding claim 9, Hong in view of Lim teaches a drive control method being applied to a first source driver chip, the first source driver chip being any one of a plurality of source driver chips and communicates with a timer controller through a first signal Lime, the method comprises:
receiving a point-to-point configuration instruction sent by the timer controller through the first signal Lime, the point-to-point configuration instruction comprising: n configuration data used for a first source driver chip (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration); and
sending a configuration response instruction to the timer controller according to the point-to-point configuration instruction through the first signal Lime, the configuration response instruction comprising configuration response data for each of the n configuration data.
Hong does not teach a plurality of source driver chips connected in parallel.
However, Lim teaches a plurality of source driver chips connected in parallel (see Fig. 1).


Regarding claim 13, Hong in view of Lim teaches the method according to claim 9.  Hong teaches wherein the timer controller connects with the plurality of source driver chips respectively in a one-to-one relationship through a plurality of second signal Limes, and the timer controller connects with the first source driver chip through a second signal Lime of the plurality of second signal Limes that is assigned to the first source driver chip (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration), and
before sending a configuration response instruction to the timer controller according to the point-to-point configuration instruction through the first signal Lime, the method further comprises:
receiving a start instruction sent by the timer controller through the assigned second signal Lime, the start instruction being configured to indicate the largest number of configuration data carried by the point-to-point configuration instruction (see paragraph 65).

Regarding claim 16, Hong teaches drive control assembly being that performing a method according to claim 1, the drive control assembly comprising:
a configured to generate a point-to-point configuration instruction that comprises n configuration data, n22;
a first configured to send the point-to-point configuration instruction to a first source driver chip through the first signal Lime, the first source driver chip being any one of the plurality of source driver chips (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration); and

Hong does not teach a plurality of source driver chips connected in parallel.
However, Lim teaches a plurality of source driver chips connected in parallel (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the parallel Limes connecting the source Limes with the circuit of Hong for the purpose of applying a known method of feeding back data to the timing controller in a point to point source driver configuration.

Regarding claim 21, Hong in view of Lim teaches drive control assembly according to claim 16.  Hong teaches see paragraph 65 wherein the timer controller connects with the plurality of source driver chips respectively in a one- to-one relationship through a plurality of second signal Limes, and the timer controller connects with the first source driver chip through a second signal Lime of the plurality of second signal Limes that is assigned to the first source driver chip (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration), the drive control assembly further comprises:
a second configured to send a start instruction to the first source driver chip through the assigned second signal Lime, the start instruction being configured to indicate the largest number of configuration data carried by the point-to-point configuration instruction (see paragraph 65).

Regarding claim 24, Hong in view of Lim teaches a drive control  assembly for performing a method according to claim 9.  Hong teaches the drive control assembly comprising:

a configured to send a configuration response instruction to the timer controller according to the point-to-point configuration instruction through the first signal Lime, the configuration response instruction comprising configuration response data for each of the n configuration data (see paragraph 65).

Regarding claim 28, Hong in view of Lim teaches drive control assembly according to claim 24.  Hong teaches wherein the timer controller connects with the plurality of source driver chips respectively in a one- to-one relationship through a plurality of second signal Limes, and the timer controller connects with the first source driver chip through a second signal Lime of the plurality of second signal Limes that is assigned to the first source driver chip (see Fig. 2 and paragraphs 52-54 regarding the point to point configuration), the drive control assembly further comprises:
a second  configured to receive a start instruction sent by the timer controller through the assigned second signal Lime, the start instruction being configured to indicate the largest number of configuration data carried by the point-to-point configuration instruction (see paragraph 65).

Regarding claim 31, Hong in view of Lim teaches a drive control assembly.  Hong teaches comprising a memory, a processor and a computer program stored in the memory and executable in the processor, wherein when executing the computer program, the processor implements the method according to claim 1 (see paragraph 237).



Regarding claim 33, Hong in view of Lim teaches a computer readable storage medium having a computer program stored thereon.  Hong teaches wherein the computer program, when executed by the processor, causes the processor to implement the method according to claim 1 (see paragraph 237). 

Regarding claim 35, Hong in view of Lim teaches a computer readable storage medium having a computer program stored thereon, wherein the computer program, when executed by the processor, causes the processor to implement the method according to claim 9 (see paragraph 237).

Allowable Subject Matter

Claims 10, 11, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625